DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hong EP 3321835 provided in the applicant’s information disclosure statement in view of Galbally et al. “On-line signature recognition through the combination of real dynamic data and synthetically generated static data” published April 2015 hereinafter referred to as Galbally.


As per Claim 1, Hong teaches a signature verification apparatus, comprising:
 first verification circuitry configured to verify a user's signature by comparing dynamic signature data indicating a change of a user's writing state over time during signing of his or her 
second verification circuitry configured to verify the user's signature by comparing static signature data indicating a writing path during the signing of his or her name by the user and reference data for static signature; and (Hong, Figure 1, Component 10, handwritten signature image enrollment unit, Paragraph [00082], “the handwritten signature authentication unit 500 may compare the tracked handwritten signature image with the handwritten signature image enrolled in the first level image enrollment unit 11”)
 data registration circuitry configured to register the reference data for dynamic signature based on a plurality of pieces of dynamic signature data acquired from the same user and register the reference data for static signature on based on a plurality of pieces of static signature data acquired from the same user, (Hong, Paragraph [0044]-[0046], handwritten signature behavior characteristics enrollment unit and handwritten signature image enrollment unit)
	Hong does not explicitly teach wherein in a case where the reference data for static signature has yet to be registered by the data registration circuitry, the second verification circuitry is configured to verify the user's signature by regarding static signature data generated from the reference data for dynamic signature already registered as the reference data for static signature. 
	Galbally teaches wherein in a case where the reference data for static signature has yet to be registered by the data registration circuitry, the second verification circuitry is configured to verify the user's signature by regarding static signature data generated from the reference data for dynamic signature already registered as the reference data for static signature. (Galbally, p2923, Section 3. Enhanced off-line signature generation from dynamic signature sequences; creation of dynamically enhanced static offline signatures for use for authentication.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Galbally because utilizing an enhanced static signature instead of a standard static signature will provide a more accurate matching of handwritten signature for authentication and improve security.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 5, Claim 5 claims a signature verification system utilizing the signature verification apparatus as claimed in Claim 1 and further claim “22one or a plurality of signature terminals configured to permit input of the dynamic signature data or the static signature data in association with the user who signs his or her name” (Hong, Paragraph [0029], handwritten signature input unit, 400)
 Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 7, Claim 7 claims a signature verification method utilizing the signature verification apparatus as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 11, Claim 11 claims a nontransitory processor-readable storage medium that stores instructions, the at least one nontransitory processor-readable storage medium, when executed by at least one processor executes the signature verification method as claimed in Claim 7. Therefore the rejection and rationale are analogous to that made in Claim 7.

Claims 3, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong EP 3321835 provided in the applicant’s information disclosure statement in view of Galbally et al. “On-line signature recognition through the combination of real dynamic data and synthetically generated static data” published April 2015 hereinafter referred to as Galbally as applied to Claims 1, 5 and 7 and further in view of Kim et al. US2004/0046991 hereinafter referred to as Kim.

As per Claim 3, Hong in view of Galbally teaches the signature verification apparatus of claim 1, 

Hong in view of Galbally does not explicitly teach wherein in a case where a given period of time elapses from a most recent point in time of registration, the data registration circuitry cancels the registration of the data.  
Kim teaches wherein in a case where a given period of time elapses from a most recent point in time of registration, the data registration circuitry cancels the registration of the data. (Kim, Paragraph [0014], stop data reception when a period that the image is not received exceeds the timeout value)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kim into Hong in view of Galbally because providing time-outs to stop data reception/registration will prevent sensitive data to be intercepted and increase security in receiving and registering the data.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 3.

As per Claim 6, Claim 6 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.
The rationale applied to the rejection of claim 3 has been incorporated herein. 

As per Claim 9, Claim 9 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.
The rationale applied to the rejection of claim 3 has been incorporated herein. 

Allowable Subject Matter
Claims 2, 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666